Citation Nr: 1453813	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from June 1975 to August 1980 and from October 2000 to September 2004 in the Texas National Guard, including active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was previously before the Board in July 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has not been fully completed by the RO and as such the claim will be remanded again with unfortunate delay.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board in July 2014, and the Board remanded the Veteran's claim for a medical opinion.  The remand instructions stated that the examiner was to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current low back disability found is caused or aggravated by the Veteran's period of ACDUTRA from October 2000 September 2004.  A complete rationale was to be provided for any opinion offered.  

Unfortunately, the examiner only provided an opinion and rationale on whether the Veteran's current disability was caused by his period of ACTDURA.  However, the examiner did not discuss aggravation.  This is particularly important as the examiner concluded that the Veteran had a low back injury requiring surgery in 1988, prior to his second period of active service.  As such, the Board is unfortunately, remanding this matter once again for a medical opinion on whether the Veteran's low back disability was permanently aggravated by his period of ACDUTRA.  

Further, in July 2014, the Board determined that the Veteran had withdrawn his hearing request by failing to show for a scheduled hearing in September 2013.  See 38 C.F.R. § 20.702(d) (2014).  However, there is a statement from the Veteran, dated October 2013, stating that he updated his change of address in his VHA file with an understating that it would be updated on his VBA profile as well.  The Veteran claims that the notice letter regarding the hearing was sent to his old address and this is the reason why he missed his hearing date.  There is evidence in the file of the returned mail and the change of address.  The Board is requesting that the RO contact the Veteran to determine whether he would still like to have a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to return the Veteran's file to the examiner that performed the VA examination in July 2014, in order for the examiner to provide an opinion regarding the Veteran's low back disability.  If that examiner is not available, please schedule the Veteran for an examination by an appropriate medical professional and request that the offer an opinion to the following: 

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was aggravated by his period of ACDUTRA from October 2000 to September 2004.  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The opinion must discuss the findings of low back disability in service, to include the accident that occurred while riding in a HUMVEE in May 2001 and the diagnosis of low back pain with sciatica in November 2003.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide the requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause require that the service connection claim be decided on the record.  38 C.F.R. § 3.158, 3.655 (2014). 

3.  The RO/AMC is requested to contact the Veteran or his representative to determine if he would still like a hearing before the Board.  

4.  Following completion of the above and any other development deemed proper, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



